Citation Nr: 0941109	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased evaluation for fracture of the 
right hip with arthritis, currently 20 percent disabling.  

2.	Entitlement to an increased evaluation for fracture of the 
right radius and ulna with arthritis, currently 20 percent 
disabling. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In October 2005, the Board denied the 
claim on the merits and the Veteran filed a timely appeal 
with the United States Court of Appeals for Veterans Claims 
(Court).  In June 2007, pursuant to a joint motion by the 
parties, the Court vacated the Board's October 2005 decision 
and remanded the matter to the Board for compliance with the 
instructions in the joint motion.  In September 2007, the 
Board remanded this matter for additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that the 
right hip disability was manifested by pain, flexion limited 
to 90 degrees and abduction limited to 23 degrees; but no 
ankylosis, limitation of extension, flail joint or marked 
disability.  

3.	The competent medical evidence of record show that the 
right radius and ulna fracture was manifested by nonunion in 
the lower half of the ulna and limited forearm flexion to 105 
degrees with pain, fatigue and lack of endurance; but no 
limitation of extension of the elbow, ankylosis, evidence a 
flail joint, impairment in the upper half of the ulna, 
dorsiflexion less than 15 degrees, limited palmar flexion in 
line with the forearm or evidence of non-union involving the 
radius.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
fracture of the right hip with arthritis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2009).

2.	The criteria for a rating in excess of 20 percent for 
fracture of the right radius and ulna with arthritis, 
including nonunion in the lower half of the ulna, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5211 
(2009).

3.	The criteria for a 10 percent rating for limited flexion 
of the forearm are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5206 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in May 2003 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  Another letter was sent 
to the Veteran in November 2007 that included the notice 
provisions set forth in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an August 2009 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded VA medical examinations in November 2003 and 
August 2009.  The Board finds that the RO complied with its 
September 2007 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

INCREASED RATING 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 



Right Hip

The Veteran's right hip disability is currently evaluated as 
20 percent disabling under 38 U.S.C.A. § 4.71a, Diagnostic 
Code 5255.  The provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250 to 5255 provide the criteria for rating hip and 
thigh disabilities.  See 38 U.S.C.A. § 4.71a, Diagnostic 
Codes 5250-5255 (2009). 

Normal ranges of motion of the hip are flexion from 0 degrees 
to 125 degrees, and abduction from 0 degrees to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5250 provides for rating the hip on the basis 
of ankylosis.  Favorable ankylosis of the hip in flexion at 
an angle between 20 degrees and 40 degrees and slight 
adduction or abduction is to be rated 60 percent disabling; 
intermediate ankylosis of the hip is to be rated 70 percent 
disabling; and extremely unfavorable ankylosis, with the foot 
not reaching ground, crutches necessitated, is to be rated 90 
percent disabling, and is entitled to special monthly 
compensation.  38 C.F.R. § 4.71a, Diagnostic Code 5250 
(2009).

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2009).

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252 (2009).

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2009).

Diagnostic Codes 5254 provides an 80 percent evaluation for a 
flail joint in the hip.  38 C.F.R. § 4.71a, Diagnostic Code 
5254 (2009).

Diagnostic Code 5255 for impairment of the femur provides a 
10 percent disability rating for malunion of the femur with a 
slight knee or hip disability; 20 percent disability rating 
for malunion of the femur with a moderate knee or hip 
disability; and a 30 percent disability rating for malunion 
of the femur with a marked knee or hip disability.  A 60 
percent disability rating applies where the Veteran has a 
fracture of the surgical neck of the femur, with a false 
joint.  A 60 percent disability rating also applies where the 
Veteran has a fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, and where weight 
bearing is preserved with the aid of a brace.  An 80 percent 
disability rating applies where the Veteran has a fracture of 
the shaft or anatomical neck of the femur with nonunion, and 
with loose motion (spiral or oblique fracture).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2009).

In a December 2007 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, the medical history 
and examined the Veteran.  The examiner also reviewed x-rays 
of the hips.  The range of motion of the hip was active 
external rotation from 0 to 40 degrees with pain at 30 
degrees, passive external rotation from 0 to 44 degrees with 
pain at 30 degrees.  Active internal rotation was from 0 to 
20 degrees with pain at 20 degrees and passive internal 
rotation was from 0 to 22 degrees with pain at 20 degrees.  
Active flexion was from 0 to 90 degrees with pain at 90 
degrees and passive flexion was from 0 to 95 degrees with 
pain at 80 degrees.  Right hip action abduction was from 0 to 
30 degrees with pain at 30 degrees and passive abduction was 
from 0 to 25 degrees.  Right hip active adduction was from 0 
to 25 degrees with pain at 20 degrees and passive adduction 
from 0 to 25 degrees with pain at 20 degrees.  

The examiner also noted the Veteran's medical history that 
included his intermittent, but frequent use of a cane for 
walking.  He also could stand 30-45 minutes and walk 2 
blocks.  The Veteran reported that there was instability in 
the hip and it would give way.  He also reported pain, 
weakness and hip spasms.  The x-rays revealed a normal right 
hip.  The examiner noted right hip arthralgia and prior hip 
fracture with no evidence of degenerative joint disease on 
the x-rays.  The Veteran also had decreased mobility, 
problems with lifting and carrying and pain.  The Veteran was 
able to work approximately 20 hours per week.  The hip 
disability prevented the Veteran from doing chores and had 
mild effect on shopping and exercise and a moderate effect on 
traveling, bathing and dressing.  He was unable to use a weed 
eater or push a lawn mower.  

In a September 2008 VA opinion, the examiner was requested to 
measure the range of motion of the hips, both passive and 
active and with and without weight bearing.  The examiner 
noted that weight bearing range of motion is never done.  The 
way to measure weight bearing range of motion would most 
likely cause the Veteran to fall and weights that could be 
used were not available at the VA facility.  The examiner 
referred to the range of motion measurements done in the 
previous examination.  

Based on the foregoing medical evidence, there was no 
evidence of ankylosis of the right hip; therefore, Diagnostic 
Code 5250 does not apply.  Additionally, limitation of 
extension of the thigh was not limited to 5 degrees; 
therefore, a separate or increased evaluation under 
Diagnostic Code 5251 does not apply.  Regarding limitation of 
flexion, flexion was at most limited to 90 degrees; 
therefore, an increased or separated evaluation is not 
warranted under Diagnostic Code 5252.  Additionally, the 
Veteran's right hip abduction was at most limited to 23 
degrees with pain after repetition; therefore, an increased 
or separate evaluation is not warranted under Diagnostic Code 
5253.  Further, there was no evidence of a flail joint and 
the VA examiner did not note excessive or abnormal degree of 
mobility in the hip.  Therefore, an increased evaluation 
under Diagnostic Code 5254 is not warranted.  

Finally, the Board finds that the Veteran is not entitled to 
an increased evaluation under Diagnostic Code 5255 because 
there is not a marked knee or hip disability.  The Veteran 
did not have complaints regarding his knee.  Further, the 
evidence of record did not show a marked hip disability 
because he intermittently used a cane and there was no 
evidence of degenerative joint disease on the x-ray.  
Additionally, the ranges of motion of the hip and thigh did 
not show marked limitation of motion.  The effects of the hip 
disability also did not show marked limitation, but primarily 
mild to moderate effect on his daily activities.  Therefore, 
an increased evaluation under Diagnostic Code 5255 is not 
warranted. 

The Board considered the Veteran's complaints of pain.  
During the VA examination, the only additional limitation of 
motion with repetition was for abduction which decreased to 
23 degrees with pain and there was weakness, fatigue and lack 
of endurance noted with repeat movements of the right hip.  
There was no incoordination.  The main limiting factor was 
pain.  The objective medical evidence does not show that pain 
on use resulted in additional functional limitation to the 
extent that under the limitation of motion codes the 
Veteran's disability would be more than 20 percent disabling.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Thus, the Board 
finds that the objective medical evidence of record does not 
support the assignment of a higher disability rating.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The VA 
examiner noted that the Veteran could work approximately 20 
hours per week and was assigned different duties due to his 
disability.  Hence, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2009) is not warranted. 

Right Radius and Ulna

The Veteran's right radius with ulna disability (right arm 
disability) is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5211.  Three 
diagnostic codes potentially apply to a radius and ulna 
disability.  

Diagnostic Code 5210 provides that nonunion of the major 
radius and ulna, with flail false joint, is rated 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5210 (2009).  

Diagnostic Code 5211 applies to ratings based on impairment 
of the major ulna and provides that malunion of the ulna with 
bad alignment is rated 10 percent for the major side; 
nonunion of the ulna in the lower half is rated 20 percent 
for the major side; nonunion of the ulna in the upper half, 
with false movement, without loss of bone substance or 
deformity is rated 30 percent disabling; and with loss of 
bone substance (1 inch (2.5cms) or more) and marked deformity 
is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5211 (2009).  

Diagnostic Code 5212 applies to ratings based on impairment 
of the major radius and provides malunion of the radius with 
bad alignment is rated 10 percent for the major side; 
nonunion of the radius in the upper half is rated 20 percent 
for the major side; that nonunion of the radius in the lower 
half, with false movement, without loss of bone substance or 
deformity is rated 30 percent disabling; and with loss of 
bone substance (1 inch (2.5cms) or more) and marked deformity 
is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5212 (2009).  

Additionally, Diagnostic Codes 5205 through 5209 apply to the 
elbow and forearm disabilities.  Normal ranges of motion of 
the elbow and forearm are 0 degrees to 145 degrees in elbow 
flexion.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5205 provides that ankylosis of the major 
elbow is to be rated as follows: for favorable ankylosis of 
the elbow at an angle between 90 degrees and 70 degrees, 40 
percent; for intermediate ankylosis of the elbow, at an angle 
of more than 90 degrees, or between 70 degrees and 50 
degrees, 50 percent; for unfavorable ankylosis of the elbow, 
at an angle of less than 50 degrees or with complete loss of 
supination or pronation, 60 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5205 (2009).

Diagnostic Code 5206 provides that flexion of the major 
forearm limited to 110 degrees is rated as noncompensably (0 
percent) disabling; limited to 100 degrees is rated 10 
percent disabling; limited to 90 degrees is rated 20 percent 
disabling; limited to 70 degrees is rated 30 percent 
disabling; limited to 55 degrees is rated 40 percent 
disabling; and limited to 45 degrees is rated 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2009).

Diagnostic Code 5207 provides that extension of the major 
forearm limited to 45 degrees is rated 10 percent disabling; 
limited to 60 degrees is rated 10 percent disabling; limited 
to 75 degrees is rated as 20 percent disabling; limited to 90 
degrees is rated 30 percent disabling; limited to 100 degrees 
is rated 40 percent disabling; and limited to 110 degrees is 
rated 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5207 (2009).

Diagnostic Code 5208 provides that major forearm flexion 
limited to 100 degrees with forearm extension limited to 45 
degrees is rated 20 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5208 (2009).

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the major side.  
Flail joint of the elbow is rated 60 percent disabling for 
the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5209 
(2009).

Further, Diagnostic Codes 5214 and 5215 apply to a wrist 
disability.  Normal range of motion in the wrist is 70 
degrees of dorsiflexion (extension), 80 degrees of palmar 
flexion, 80 degrees of forearm supination, 85 degrees of 
forearm supination, 45 degrees of ulnar deviation and 20 
degrees of radial deviation.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5214, a 30 percent disability 
evaluation is warranted when there is favorable ankylosis in 
20 to 30 degrees dorsiflexion in the major wrist.  A 40 
percent disability evaluation is contemplated for ankylosis 
of the major wrist in any other position, except favorable.  
A 50 percent rating is assigned for ankylosis of the major 
wrist when ankylosis is unfavorable, in any degree of palmar 
flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 
4.71a, Diagnostic Code 5214 (2009). 

Under Diagnostic Code 5215, a 10 percent rating, the maximum 
rating, is warranted when there is limitation of motion of 
the wrist with dorsiflexion less than 15 degrees or with 
palmar flexion limited in line with the forearm.  38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5215 (2009).

In a December 2007 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, the medical history 
and examined the Veteran.  The examiner noted that the right 
hand was the Veteran's dominant hand.  The range of motion in 
the right elbow was active flexion from 0 to 105 degrees with 
pain at 80 degrees and passive flexion from 0 to 110 degrees 
with pain at 80 degrees.  There was no additional loss of 
range of motion upon repetition.  There was increased pain 
with repeat movements of the right elbow, but range of motion 
was the same.  There was weakness of the right arm along with 
fatigue and lack of endurance, but no incoordination.  The 
limiting factor was pain.  

In the December 2007 examination, there appears to be a 
typographical error regarding the measurement of range of 
motion for dorsiflexion and palmar flexion of the wrist.  As 
discussed below, the error is inconsequential to the 
determination of the evaluation assigned for limitation of 
motion of the wrist.  First, the examiner noted that the 
range of motion of the right wrist was active dorsiflexion 
(extension) from 0 to 38 degrees with pain at 38 degrees and 
passive range of motion was to 40 degrees with pain at 30 
degrees.  Then, the examiner included another measurement for 
active dorsiflexion (extension) from 0 to 22 degrees with 
pain at 20 degrees and passive range of motion from 0 to 25 
degree with pain at 20 degrees.  The examiner also included 
the range of motion for active and passive ulnar deviation 
from 0 to 26 degrees with pain at 20 degrees.  Active radial 
deviation was from 0 to 10 degrees with pain at 10 degrees 
and passive radial deviation was from 0 to 12 degrees with 
pain at 10 degrees.  There was no limitation of repetition 
for any of the range of motion measurements.  There was 
guarding of passive wrist movements, weakness, fatigue and 
lack of endurance.  There was no incoordination.  The main 
limiting factor was pain.  The examiner also reviewed x-rays 
of the wrist.  

The December 2007 examiner also noted that the Veteran had 
decreased manual dexterity, problems with lifting and 
carrying and decreased strength in his upper extremity.  He 
had complaints of pain and experienced difficulty with 
activities involving his electrical work.  The Veteran 
indicated that he had to work slower than his co-workers.  
The examiner noted severe effects on chores and moderate 
effect on shopping, traveling, feeding, bathing, dressing, 
toileting, and grooming.  He had difficulty holding or 
lifting objects.  

In a September 2008 VA opinion, the examiner was asked to 
review the September 2001 x-ray of the Veteran's wrist.  The 
examiner noted that the x-ray revealed non-union or malunion 
of the ulna in the x-ray report.  The report indicated that 
there was non-displaced fracture of the tip of the ulna 
styloid which is non-united.  The examiner also considered 
August 2008 x-rays which revealed a tiny fragment adjacent to 
the ulnar styloid and irregularity along the radial styloid.  
The examiner opined that it was at least as likely as not 
that the tiny fragment adjacent to the ulnar styloid 
represents non-union of the tiny fragment of bone of the ulna 
itself.  There was no current evidence of non-union involving 
the radius.  

In a March 2009 VA Compensation and Pension examination of 
the wrist, the range of motion of the right wrist was 
dorsiflexion from 0 to 15 degrees, palmar flexion from 0 to 
15 degrees, radial deviation from 0 to 5 degrees and ulnar 
deviation from 0 to 20 degrees.  There was also objective 
evidence of pain on motion, but no additional limitation 
after repetition.  

Regarding the elbow and forearm, the medical evidence of 
record did not show ankylosis of the elbow.  As such, 
Diagnostic Code 5205 does not apply.  Under the limitation of 
flexion of the forearm provisions of Diagnostic Code 5206, a 
noncompensable rating is warranted for flexion of the major 
forearm limited to 110 degrees; a 10 percent rating is 
warranted for flexion of the major forearm limited to 100 
degrees.  The range of motion of the Veteran's forearm is 105 
degrees, which is between the criteria for a noncompensable 
evaluation and a 10 percent evaluation.  The Board notes, 
however, that there was guarding of movements, weakness, 
fatigue and lack of endurance.  Additionally, the examiner 
found that the main limiting factor was pain.  Therefore, the 
Board will consider the Veteran's complaints of pain and 
grant him a 10 percent evaluation for limitation of flexion 
of the forearm under Diagnostic Code 5206.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  Further, the Board finds that 
limitation of motion of the forearm is not contemplated in 
Diagnostic Code 5211 for impairment in the lower ulna; 
therefore, a separate evaluation does not constitute 
pyramiding.  Esteban, supra.  

The Board also notes that limitation of extension of the 
elbow was normal, with active extension from 90 to 0 degrees, 
pain at 0 degrees.  As such, a separate evaluation for 
limitation of extension is not warranted under Diagnostic 
Code 5207.  Further, as extension was normal, application of 
Diagnostic Code 5208 does not warranted an increased 
evaluation.  Lastly, there was no evidence of joint fracture 
or flail joint, therefore, Diagnostic Code 5209 does not 
apply.  

Regarding the radius and ulna disability, the medical 
evidence of record does not show evidence of a flail false 
joint in the radius and ulna.  Therefore, Diagnostic Code 
5210 does not apply.  The September 2001 and August 2008 x-
rays reveal and the September 2008 VA examiner confirmed that 
there was a tiny fragment adjacent to the ulnar styloid that 
represented non-union of the tiny fragment of bone of the 
ulna itself.  The Board notes that the styloid process of the 
ulna is located in the lower half of the ulna.  See DORLANDS 
ILLUSTRATED MEDICAL DICTIONARY, pg. 1981 (30th ed. 2003).  
Therefore, the RO properly assigned a 20 percent evaluation 
for nonunion in the lower half of the ulna.  As the VA 
examinations do not show impairment in the upper half of the 
ulna, a 30 or 40 percent evaluation under Diagnostic Code 
5211 is not warranted.  Additionally, as the September 2008 
examiner noted, there was no evidence of non-union involving 
the radius, Diagnostic Code 5212 does not apply and an 
increased evaluation is not warranted under this code.  

Regarding the Veteran's wrist, the Board notes that even if 
one of the dorisflexion measurements was supposed to be for 
flexion in the December 2007 examination, the Veteran would 
not be entitled to a separate evaluation for limitation of 
motion of the wrist under Diagnostic Code 5215 because 
neither of the measurements were less than15 degrees and they 
did not show limited motion in line with the forearm.  
Further, there was no evidence of ankylosis; therefore, 
Diagnostic Code 5214 does not apply.  

The Board has also considered the Veteran's complaints of 
pain.  The Board compensated for these finding in the grant 
of a 10 percent evaluation under Diagnostic Code 5206.  
Regarding the wrist, there was no limitation of repetition 
for any of the range of motion measurements of the wrist.  
There was guarding of passive wrist movements, weakness, 
fatigue and lack of endurance.  There was no incoordination.  
The main limiting factor was pain.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  As the wrist disability did not show compensable 
limitation of motion, the Board finds that the analysis 
required by DeLuca would not result in higher schedular 
ratings.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current schedular 
evaluation.  The Veteran indicated some difficulty with 
electrical work and that he had to work slower than his 
coworkers.  The evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted. 


ORDER

An increased evaluation for fracture of the right hip with 
arthritis, currently 20 percent disabling is denied.  

An increased evaluation for fracture of the right radius and 
ulna with arthritis, including nonunion in the lower half of 
the ulna, currently 20 percent disabling is denied. 

A 10 percent evaluation for limitation of flexion of the 
forearm is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


